Exhibit 10.14
NISOURCE INC.
1994 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
     This Agreement is made as of the                      day of
                    , (“Date of Award”) between NiSource Inc. (the “Company”)
and                                          (the “Grantee”). In consideration
of the agreements set forth below, the Company and the Grantee agree as follows:
     1. Grant. A restricted stock award (“Award”) of
                                shares (“Restricted Shares”) of the Company’s
common stock, without par value (“Common Stock”), will be granted by the Company
to the Grantee, subject to the following terms and conditions, and to the
provisions of the NiSource Inc. 1994 Long-Term Incentive Plan as amended and
restated effective January 1, 2005, and as amended effective January 22, 2009
(the “Plan”), the terms of which are incorporated by reference herein. The
number of Restricted Shares to be granted pursuant to this Agreement shall be
maintained as a bookkeeping entry on the books of the Company until the Common
Stock related to the Restricted Shares is delivered. No funds shall be set aside
or earmarked for any Restricted Share. The right of the Grantee or his or her
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
books of the Company or any other specific assets of the Company.
     2. Transfer Restrictions. None of the Restricted Shares shall be sold,
assigned, pledged or otherwise transferred, voluntarily or involuntarily, by the
Grantee prior to the lapse of restrictions or pro rata distribution, as
applicable, pursuant to Sections 3, 4, or 5 below, and until permitted pursuant
to the terms of the Plan.
     3. Lapse of Restrictions. Subject to sections 4 and 5, the restrictions set
forth in Section 2 shall lapse on                     .
     4. Termination Due to Retirement, Death or Disability. Notwithstanding
Section 3, if, before                     , the Grantee terminates employment
with the Company and its affiliates (1) due to retirement, with having attained
age 55 and completed 10 Years of Service, or (2) due to death or disability (as
defined under Internal Revenue Code Section 409A and the regulations promulgated
thereunder (“Code Section 409A”)), the restrictions set forth in Section 2 of
this Agreement shall lapse with respect to a pro rata portion of such Restricted
Shares on the date of such termination of employment. Such pro rata lapse of the
restrictions shall be determined using a fraction, where the numerator shall be
the number of full or partial calendar months elapsed between the Date of Award
and the date the Grantee terminates employment, and the denominator shall be the
number of full or partial calendar months between the Date of Award and
                    . For purposes of this Agreement, “Service” has the same
meaning used in the NiSource Inc. and Northern Indiana Public Service Company
Pension Plan or such other pension plan in which the Grantee is a Participant.

 



--------------------------------------------------------------------------------



 



     5. Change in Control. Notwithstanding the provisions of Section 3 and 4
above, in the event of a Change in Control of the Company, as defined in the
Plan, all restrictions applicable to the Restricted Shares shall lapse on the
fifth business day prior to the date such Change in Control is consummated.
     6. Forfeiture. All of the Restricted Shares with respect to which
restrictions have not lapsed pursuant to Section 3 or 5, or which are not
subject to a pro rata distribution pursuant to Section 4, shall be forfeited to
the Company upon the Grantee’s termination of employment with the Company and
its affiliates for any reason. Notwithstanding the preceding sentence, all
rights with respect to the Award, and all of the Restricted Shares shall be
forfeited to the Company upon the Grantee’s involuntary termination of
employment with the Company and its affiliates for Cause. “Cause” means the
Grantee’s conviction for the commission of a felony, or the Grantee’s fraud or
dishonesty which has resulted or is likely to result in material economic damage
to the Company or any affiliate.
     7. No Rights as Stockholder. Until Common Stock has been issued, the
Grantee shall not have any rights as a stockholder of the Company with respect
to the Restricted Shares.
     8. Limitation on Restricted Shares. Notwithstanding Sections 3, 4 and 5,
the restrictions set forth in Section 2 shall lapse, or the Grantee shall become
entitled to a pro rata distribution pursuant to Section 4, during any calendar
year with respect to which the Grantee is a “covered employee” (as defined in
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor section, and regulations issued thereunder) only with respect to a
sufficient number of Restricted Shares whose aggregate fair market value on the
date such restrictions would, but for this Section 8, lapse or become subject to
a pro rata distribution (the closing price of Common Stock on the New York Stock
Exchange Composite Transactions on the applicable date), that when added to the
Grantee’s “applicable employee remuneration” (as defined in Section 162(m) of
the Code or any successor section, and regulations issued thereunder) for the
applicable calendar year (including any dividends or other distributions
received pursuant to Section 7 during such calendar year) that does not
constitute “qualified performance-based compensation” (as defined in Section
162(m) of the Code or any successor section and regulations thereunder), do not
exceed the aggregate amount of $999,999.00 for the applicable calendar year
(“Limitation”).
          To the extent the restrictions on any Restricted Shares do not lapse,
or any Restricted Shares do not become subject to a pro rata distribution, due
to the application of this Section 8, the restrictions on such Restricted Shares
shall lapse, or such Restricted Shares shall become subject to a pro rata
distribution, on the first to occur of:
          (a) the last business day of any subsequent calendar year or years to
the extent that the Limitation is not exceeded for such year or years,
          (b) the date next following the Grantee’s date of termination of
employment with the Company and its affiliates for any reason other than for
Cause, or

- 2 -



--------------------------------------------------------------------------------



 



          (c) the first business day of the year next following the year with
respect to which the Grantee ceases to be a “covered employee” (as defined in
Section 162(m) of the Code or any successor section and regulations thereunder).
     9. Issuance of Common Stock. Certificates of Common Stock related to the
Restricted Shares shall be issued in Grantee’s name and delivered to the Grantee
as soon as practicable after the first to occur of the date (a) all restrictions
lapse or (b) such Restricted Shares are subject to a pro rata distribution, as
provided in this Agreement. However, notwithstanding any provision to the
contrary, if, in the reasonable determination of the Company, a Grantee is a
“specified employee” for purposes of Code Section 409A, then, if necessary to
avoid the imposition on the Grantee of excise tax and interest under Code
Section 409A, the Company shall not deliver the Common Stock otherwise payable
upon the Grantee’s termination and separation of service until a date that is as
soon as practicable after 6 months following the Grantee’s termination and
separation of service from the Company.
     10. Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation to issue or deliver certificates
evidencing the Restricted Shares shall be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     11. Withholding Taxes. The Company shall have the right to require the
Grantee to remit to the Company, or to withhold from other amounts payable to
the Grantee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements as provided in the Plan.
     12. Governing Law. This Agreement shall be construed under the laws of the
State of Indiana.
     13. Securities Law Compliance. The delivery of all or any of the Common
Stock relating to the Restricted Shares shall only be effective at such time
that the issuance of such Common Stock will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of Common Stock under the Securities Act of 1933 or to effect any
state registration or qualification of the Common Stock issued under this
Agreement. The Company may, in its sole discretion, delay the delivery of Common
Stock or place restrictive legends on Common Stock in order to ensure that the
issuance of any Common Stock will be in compliance with federal or state
securities laws and the rules of any exchange upon which the Company’s Common
Stock is traded. If the Company delays the delivery of Common Stock in order to
ensure compliance with any state or federal securities or other laws, the
Company shall deliver the Common Stock at the earliest date at which the Company
reasonably believes that such delivery will not cause such violation, or at such
other date that may be permitted under Code Section 409A.
     14. Entire Agreement; Code Section 409A Compliance. This Agreement and the
Plan contain the terms and conditions with respect to the subject matter hereof
and supersede any previous agreements, written or oral, relating to the subject
matter hereof. This Agreement shall be interpreted in accordance with Code
Section 409A. This Agreement shall be deemed to be

- 3 -



--------------------------------------------------------------------------------



 



modified to the maximum extent necessary to be in compliance with Code
Section 409A’s rules. If the Grantee is unexpectedly required to include in the
Grantee’s current year’s income any amount of compensation relating to the
Restricted Shares because of a failure to meet the requirements of Code
Section 409A, then to the extent permitted by Code Section 409A, the Grantee may
receive a distribution of Common Stock in an amount not to exceed the amount
required to be included in income as a result of the failure to comply with Code
Section 409A.
     IN WITNESS WHEREOF, the Company has caused this Award to be granted, and
the Grantee has accepted this Award, as of the date first above written.

                  NISOURCE INC.    
 
           
 
  By:        
 
           
 
      Senior Vice President, Human Resources
on behalf of the Officer Nomination and
Compensation Committee of the
Board of Directors of NiSource Inc.    
 
                          Grantee    

- 4 -